
	

116 S941 IS: Section 331 Obligation Clarification Act
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 941
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2019
			Mr. Menendez (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend the Communications Act of 1934 to clarify the obligations of licensees under section 331
			 of that Act, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Section 331 Obligation Clarification Act.
		2.Licensee requirements
 (a)In generalSection 331 of the Communications Act of 1934 (47 U.S.C. 331) is amended by striking subsection (a) and inserting the following:
				
					(a)Television stations in underserved States
						(1)Channel allocation
 (A)Commission policyIt shall be the policy of the Commission to allocate channels for commercial television broadcasting in a manner which ensures that not less than 1 very high frequency channel and not less than 1 ultra high frequency channel shall be allocated to each State, if technically feasible.
 (B)Reallocation of very high frequency channels and ultra high frequency channelsIn any case in which a licensee of a very high frequency commercial television broadcast station or an ultra high frequency commercial television broadcast station notifies the Commission to the effect that such licensee will agree to the reallocation of its channel to a community within a State in which, at the time of such notification, there is allocated no very high frequency commercial television broadcast channel or ultra high frequency commercial television broadcast channel, as applicable, the Commission shall, notwithstanding any other provision of law, order such reallocation and issue a license to such licensee for that purpose under section 307.
 (2)Licensee requirementsEach licensee of a commercial television broadcast station that receives a license under paragraph (1)(B) shall—
 (A)broadcast on the channel of the licensee not fewer than 14 hours of common local programming per week, not fewer than 7 hours of which shall be broadcast between the hours of 6:00 p.m. and midnight;
 (B)include as part of the common local programming broadcast under subparagraph (A) a substantial amount of particularized local content;
 (C)maintain a broadcast studio in the station’s community of license for each license so received; (D)file with the Commission a quarterly disclosure of all programming broadcast under subparagraph (A) during the period covered by the disclosure, which—
 (i)shall include a separate list of programming included under subparagraph (B) with a detailed explanation of how that programming satisfies the requirements of subparagraph (B); and
 (ii)the Commission shall make publicly available; and
 (E)when developing the programming described in subparagraphs (A) and (B), or any public service announcement broadcast on the channel of the licensee, consult with community leaders and members of the general public in the market served by the station.
 (3)Effect of changes to ultra high frequency stationIf a licensee that holds a license issued under paragraph (1)(B) changes from a very high frequency commercial television broadcast station to an ultra high frequency commercial television broadcast station—
 (A)the licensee shall ensure that the change does not affect any special service obligation imposed on the licensee because of the fact that the licensee received the license under that paragraph, without regard to whether the Commission imposed the obligation—
 (i)by rule or order; or (ii)as part of the grant or renewal of the license; and
 (B)the Commission may not directly or indirectly reduce or eliminate the special service obligation described in subparagraph (A) because of that change.
 (4)DefinitionIn this subsection, the term particularized local content means programming— (A)aired on a commercial television broadcast channel by a licensee that receives a license under paragraph (1)(B); and
 (B)that— (i)has specific, articulable, and particularized appeal for the community to which the channel described in subparagraph (A) is reallocated under paragraph (1)(B) that is separate and distinct from the general national or local television market appeal;
 (ii)includes news or public affairs information about the State, or the region of the State, in which the community described in clause (i) is located; and
 (iii)is responsive to the unique concerns of the community described in clause (i) as part of a State that lacks a television market that is centered in that State..
			(b)Rulemaking
 (1)DefinitionsIn this subsection— (A)the term Commission means the Federal Communications Commission; and
 (B)the term section 331 means section 331 of the Communications Act of 1934 (47 U.S.C. 331), as amended by subsection (a). (2)RulesNot later than 1 year after the date of enactment of this Act, the Commission shall issue final rules to implement the amendments made by subsection (a).
 (3)RequirementsThe rules required under paragraph (2) shall— (A)contain specific procedures and requirements for how an individual who lives in a community to which a commercial television broadcast channel is reallocated under subsection (a)(1)(B) of section 331 can challenge whether the licensee with respect to that channel has satisfied the requirements of the licensee under section 331, particularly when that licensee seeks to renew the license with respect to that channel;
 (B)include guidance regarding what type of evidence the Commission shall accept and review in determining whether a licensee described in subparagraph (A) is satisfying the requirements of the licensee under section 331; and
 (C)ensure that the procedure by which an individual described in subparagraph (A) can participate in the review by the Commission of a licensee described in that subparagraph—
 (i)is simple and straightforward; and (ii)includes holding community forums as necessary.
						
